Citation Nr: 1142940	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) in Muskogee, Oklahoma.  In January 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In August 2007, the Veteran testified at a personal hearing before a Decision Review Officer, and in January 2010, before the undersigned Veterans Law Judge, via video-conference.  Transcripts of these hearings are associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, lumbar spine degenerative joint disease is etiologically related to his military service.


CONCLUSION OF LAW

Lumbar spine degenerative joint disease was incurred during the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection for a low back disability on appeal is a full grant of the benefits sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Board notes that the Veteran's service treatment records reveal complaints of back pain in June 1972.  Further, current treatment records reflect that the Veteran has diagnoses of degenerative joint disease of the lumbar spine and compression fracture at T12.  Accordingly, the Board determines that the criteria of an in-service event, injury, or disease and a currently diagnosed disability have been met. 

The remaining criterion to be met for service connection is a relationship between the current disability and the Veteran's military service.  The Board observes that the record does not reflect degenerative joint disease of the spine within one year of discharge in April 1973.  Thus, service connection may not be granted on a presumptive basis.  

With respect to service connection on a direct basis, the Board finds that the evidence is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

There are three opinions of record, dated in March 2008, January 2011, and August 2011.  The Board notes that the March 2008 opinion states that the Veteran's current disability is more likely related to a crush injury of the T12 vertebrae in 1985 than to his military service.  However, the Board observes that the examiner states that there was no evidence that the Veteran injured his back in service, which is contradicted by the Veteran's complaints of back pain in service.  Additionally, the examiner does not discuss the Veteran's complaints of having had back pain since 1971, which are supported by the fact that he first filed a claim for this disorder in September 1973 and treatment records dated as early as July 1988.  In light of the above, the Board affords the examiner's opinion no probative weight.

The January 2011 VA examiner reviewed the claims file and documented the Veteran's subjective complaints and medical history, as well as history as documented in the claims file.  The Board notes that her opinion reflects a comprehensive understanding of the myriad complaints and injuries associated with the Veteran's back both in service and post-service.  Based on this information, the examiner found that the majority of the Veteran's back problems arose from the T12 fracture in 1985.  Nevertheless, she noted that the Veteran's imaging studies reflected degenerative changes of the lumbar spine, as well as L5-S1 disc space narrowing and facet arthropathy and concluded that any low back disorder was etiologically related to the Veteran's military service.  As the examiner reviewed the claims file and her opinion reflects an understanding of the complicated medical history of the Veteran's back, the Board affords the opinion great probative weight.

In contrast, there is also an August 2011 VA opinion that concludes that the Veteran's current degenerative disc disease of the thoracic spine and degenerative changes of the lumbar spine are related to a long history of smoking, morbid obesity, and post-service physically demanding occupations.  However, as with the March 2008 VA examiner, the August 2011 VA examiner focuses on service treatment records that do not report back complaints, but does not reference the service treatment records that include reports of back pain.  In light of above, the Board concludes that this opinion is of no greater weight than the January 2011 opinion. 

Therefore, the Board determines that the competent and probative evidence is of equal value in assessing the cause of the Veteran's current lumbar spine disability.  Accordingly, in resolving all doubt in the Veteran's behalf, service connection is granted for degenerative joint disease of the lumbar spine.


ORDER

Service connection for lumbar spine degenerative joint disease is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


